Citation Nr: 1103415	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-17 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for 
a depressive disorder.

3.  Entitlement to an effective date earlier than July 29, 2009, 
for the grant of service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran had active duty service from September 1964 to 
September 1967.

This appeal to Board of Veterans' Appeals (Board) arose from a 
September 2004 rating decision by the Huntington Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The claims file 
is now in the jurisdiction of the Baltimore, Maryland, RO.

In May 2007, the Veteran appeared at a Central Office hearing 
before the undersigned.  A transcript of the hearing is of 
record.

In a decision dated in May 2009, the Board denied service 
connection for PTSD; the Veteran appealed the decision to the 
United States Court of Appeals For Veterans Claims (Court).  In 
May 2010, the Veteran, through his attorney, and the Secretary of 
Veterans Affairs, submitted a Joint Motion For Remand (Motion).  
In an Order also dated in 2010, the Court granted the Motion, 
vacated the May 2009 Board decision, and remanded the case to the 
Board for further appellate review consistent with the basis of 
the Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although a June 2010 Board decision allowed the Veteran's claim 
for service connection for an acquired psychiatric disorder other 
than PTSD, the Veteran appealed the decision that denied service 
connection for PTSD.  The basis of the Motion was that VA failed 
to assist the Veteran with his claim, in that the RO failed to 
obtain treatment records from a VA medical facility identified by 
the Veteran.  See 38 C.F.R. § 3.159(c) (2010).  Consequently, 
these records must be secured.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

A July 2010 rating decision executed the Board's June 2010 
decision, and the Veteran appealed both the assigned initial 
rating and effective date.  Although the claims file contains an 
RO letter that acknowledges the Veteran's notice of disagreement 
and selection of the decision review officer appeal process, 
there is no evidence that a statement of the case has been 
issued.  To ensure appropriate action is taken, those issues are 
included on the title page and they will be addressed below.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and non-VA, who treated the 
Veteran for PTSD since January 2009.. After 
the Veteran has signed the appropriate 
releases, those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  At a minimum, the 
AMC/RO will obtain the records of the 
Veteran's treatment in the combat PTSD 
residential rehabilitation program at the 
Martinsburg, WVA, Medical Center, beginning on 
January 30, 2009.

If the AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to obtain 
and submit those records for VA review.

3.  The RO shall issue a statement of the case 
with regard to the issues of entitlement to an 
initial rating higher than 30 percent for a 
depressive disorder and entitlement to an 
effective date earlier than July 29, 2009, for 
service connection for a depressive disorder.  
If, and only if, the Veteran completes his 
appeal by filing a timely substantive appeal 
on the aforementioned issues should these 
claims be returned to the Board.  38 U.S.C.A. 
§ 7104 (West 2002).

4.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.

5.  Then review the Veteran's PTSD claim de 
novo in light of the additional evidence 
obtained.  If the claim is not granted to his 
satisfaction, send him and his representative 
a supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should thereafter be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  
VA will notify him if further action is required on his part.  He 
has the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


